                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            November 13, 2018
                          UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

NELSON ROMERO,                              §
                                            §
          Petitioner,                       §
                                            §
VS.                                             CIVIL ACTION NO. 3:13-CV-0098
                                            §
                                            §
WILLIAM STEPHENS,
                                            §
                                            §
          Respondent.


                        MEMORANDUM OPINION AND ORDER

         On April 26, 2018, the Court dismissed Romero’s petition for a writ of habeas

corpus and entered final judgment. On September 18, 2018, Romero filed a motion for

reconsideration (Dkt. 52). Because the motion was filed more than twenty-eight days

after judgment was entered, the Court construes the filing as a motion for relief under

Rule 60(b).      See Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2 (5th Cir.

2012).

         Rule 60(b) is an uncommon means for relief, and “final judgments should not be

lightly reopened.” Lowry Dev., L.L.C. v. Groves & Associates Ins., Inc., 690 F.3d 382,

385 (5th Cir. 2012) (internal citation, alteration, and quotation marks omitted). A Rule

60(b) motion may not be used to raise arguments that could have been raised prior to

judgment or to argue new legal theories. Dial One of the Mid-S., Inc. v. BellSouth

Telecommunications, Inc., 401 F.3d 603, 607 (5th Cir. 2005).          Romero presents

arguments regarding his underlying indictments that were or could have been raised



1/2
before entry of judgment and fails to present any argument warranting relief under Rule

60(b).

         For the reasons stated above, the Court ORDERS that the petitioner’s motion for

reconsideration (Dkt. 52) is DENIED.

         The Clerk will send a copy of this order to the parties.

         SIGNED at Galveston, Texas, this 13th day of November, 2018.


                                                ___________________________________
                                                George C. Hanks Jr.
                                                United States District Judge




2/2
